Citation Nr: 1134421	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for myopia.

3.  Entitlement to an initial, compensable disability rating for muscular tension headaches.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty from April 1981 to August 2004.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision that, in pertinent part, denied service connection for hypertension and for myopia; and granted service connection for muscular tension headaches evaluated as 0 percent (noncompensable) disabling effective September 2004.  The Veteran timely appealed the denials, and appealed for a higher initial rating.

In March 2010, the Board remanded the matters to afford the Veteran an opportunity for a hearing before a decision review officer.  In June 2010, the Veteran testified during a hearing before RO personnel.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issue of an initial, compensable disability rating for muscular tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence supports a finding that the Veteran currently has hypertension that manifested to a compensable degree within the first post-service year.

2.  There is no competent evidence that the Veteran currently has an acquired eye disability, including residuals of corneal abrasion; and no link between any current eye disability and service.



CONCLUSIONS OF LAW

1.  Hypertension may be presumed to have been incurred in service or within the first post-service year.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  An acquired eye disability, including residuals of corneal abrasion, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through November 2004 and March 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and appear adequate.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Hearing Officer who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Hearing Officer sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  It was suggested that any evidence tending to show that current disabilities were related to active duty would be helpful in substantiating the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A.  Hypertension 

The Veteran contends that his blood pressure readings have steadily increased since active service.  In May 2005, the Veteran indicated that he was identified as having borderline hypertension just prior to his service discharge in 2004.  He described his diastolic blood pressure reading as predominantly 100 millimeters of mercury (mm Hg) at that time.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Service treatment records, dated in April 2004, show that the Veteran reported considerable stress at work and/or home; and that his risk factor result for high blood pressure was noted as borderline.

The post-service records show that the Veteran underwent a VA examination in December 2004, within the first post-service year, for subjective complaints of high blood pressure.  The Veteran reported that he went to the Emergency Room in 2001 for chest pain, which he believed was stress-related; an electrocardiogram at that time was within normal limits.  Current blood pressure readings were 146/92 (sitting), 148/98 (recumbent), and 140/100 (standing).  Chest X-rays revealed abnormalities, and noted a clinical history of hypertension.  The diagnosis was blood pressure mildly elevated, both systolic and diastolic.  The examiner indicated that the Veteran needed to be re-evaluated in the future for possible medications.

Additionally, although in July 2005, the Veteran's blood pressure reading was 100/70, high blood pressure was noted in August 2005 and in December 2005 the Veteran's blood pressure reading was 141/94.  In June 2006 his blood pressure reading was 111/60.  In March 2007, it was 129/82 and it was noted as normal in September and November 2007.

Under Diagnostic Code 7101, note (1), the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 (2010).

The findings of elevated blood pressure post-service are consistent with the complaints of stress and findings of borderline high blood pressure in service.  Moreover, the December 2004 VA examiner's notation of the possible need for medications for treatment is demonstrative of compensable manifestations.  Although the record shows that the Veteran's current blood pressure readings appear to be normal, earlier medical reports show the presence of hypertension.  Any doubt in this regard is resolved in the Veteran's favor.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

In this case, the Veteran complained of high blood pressure readings, which he related to stress in active service.  The findings of the December 2004 examiner are probative for resolving the matter on appeal because they are supported by the evidence of record and based on the overall clinical record.  Resolving all doubt in the Veteran's favor, the Board finds that hypertension manifested to a compensable degree within the first post-service year, to warrant service connection for hypertension on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

B.  Myopia

The Veteran contends that he had loss of vision in active service.  In April 2005, the Veteran reported that he was treated for corneal abrasion of his eye for injury and trauma sustained as a security policeman in active service in 1982.  He maintains that he currently has vision problems as a result of that event.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. at 368.

Service treatment records, dated in August 1982, show that the Veteran sought emergency care after he hit himself in the left eye while unlocking a car.  Examination revealed a laceration of the upper eyelid; the sclera was injected, and fundus benign.  The diagnosis was intraocular pressure secondary to trauma, and corneal abrasion secondary to tonometry.  The Veteran's condition upon release from emergency care was stable.  Records show that the lid laceration was superficial.  Eye examination in September 2002 showed corrected vision of 20/20-1 in both eyes.  No chronic eye disability was shown in service.

The report of a December 2004 VA examination revealed no vision change.  The examiner opined that the Veteran's vision loss appeared to be a slow decrease, secondary to aging.

During a January 2005 VA examination, the Veteran reported no eye pain and no visual symptoms.  Corrected vision was 20/20 for each eye.  The Veteran did not have diplopia.  Eyebrows, eyelashes, and eyelids were intact and within normal limits.  No eye disease was found.  The diagnosis was myopia.

Medical reports dated form 2005 through 2007 note "no eye symptoms" and show normal eye examinations.

In June 2010, the Veteran testified that his eyesight had gotten worse over time, and that he currently wore glasses.

In this regard, the Board initially notes that under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  As myopia is a refractive error, this condition is not a "disease" or "injury" for the purposes of service connection.  See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).

Additionally, in this case, there is no objective evidence of any current eye disability.  In fact, the Veteran denied having any eye pain or visual symptoms of eye disease or disability in January 2005.  The corneal abrasion in service was acute and transitory and did not result in chronic disability.  No residuals are shown.  Subsequent eye examinations in service and following active duty were negative for acquired eye pathology.  While the Veteran reportedly experienced a gradual decrease in vision, there is no competent medical opinion of record that linked any eye disability with injury or disease in service-to include residuals of corneal abrasion.  The subjective symptoms are not associated to any chronic pathology, but for refractive error and aging.
 
The Veteran has not presented or alluded to the existence of any medical opinion (i.e., one that would support the Veteran's assertions as to a nexus between any claimed disability and service), despite specifically being asked or invited to present or identify such evidence via the RO's November 2004 letter.  Additionally, while the Veteran can assert that his vision has decreased, his statements are of little probative value when compared with the objective evidence of record which shows normal findings on eye examination and with VA law and regulations which do not define myopia as a disability for VA purposes.

Under these circumstances, the claim for service connection for myopia must be denied.  


ORDER

Service connection for hypertension is granted.

Service connection for myopia, to include residuals of a corneal abrasion, is denied.


REMAND

The Veteran contends that his service-connected muscular tension headaches (claimed as migraines) are more severe than currently rated, and warrant a higher, initial disability rating.  

Records show that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected muscular tension headaches in December 2004.  The examiner at that time noted that the Veteran's complaints of headaches appeared to be associated with stress, and were usually left frontal and temple areas of the head.  The Veteran had reported no nausea or vomiting; he would take medication for headache pain and lay down for a while, and reported that the headaches would subside after one or two days.  Heat over the area also helped, and the Veteran reported no absence from work.  Since then, the Veteran described a worsening of the disability.

Private treatment records, dated in June 2007, show a history of migraine headaches, and complaints of one headache per month requiring medication.

In June 2010, the Veteran testified that he took medication for headache pain about three times weekly, which helped.  He testified that a lot of bright light, sometimes from the computer monitor at work, brought on the headaches.  He testified that he worked as a safety manager, mostly on a computer.  

In July 2010, the Veteran submitted employment records detailing hours missed from work during the past several months due to headaches or migraine pain.

In October 2010, the Veteran submitted authorization for release of private medical records from Dr. Dodd, in Beavercreek, Ohio, for treatment of headache pain.  The RO or AMC should specifically seek the Veteran's treatment records.

Under these circumstances, VA cannot rate the service-connected muscular tension headaches on appeal without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, adjudication of the claim for a higher, initial disability rating should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time based on the facts found), pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to the Veteran's headaches disability from Dr. Dodd in Beavercreek, Ohio, for treatment since 2007 as well as any other relevant treatment the Veteran has received and identified since 2007.  Incorporate all pertinent reports received into the claims folder.  If such reports are not available, notify the Veteran by letter and provide him with an opportunity to submit those reports.

2.  After completing the aforementioned and incorporating the reports into the claims file, afford the Veteran a VA examination, for evaluation of the service-connected muscular tension headaches.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should comment on the frequency and duration of prostrating migraines, and comment on their economic impact.  A complete rationale for each opinion expressed must be provided. 

In providing the findings, the examiner should, to the extent possible, distinguish the symptoms attributable to service-connected muscular tension headaches from those of other headache-type conditions.  However, if it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are with respect to the Veteran's overall headaches.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal, taking into consideration all applicable rating criteria, and staged ratings pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


